EXHIBIT 10.19(e)

 

EXECUTION VERSION

EIGHTH AMENDMENT TO LOAN AGREEMENT

This EIGHTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of July 7,
2015 by and between QUEST RESOURCE MANAGEMENT GROUP, LLC (formerly known as
Quest Recycling Services, LLC), a Delaware limited liability company (the
“Borrower”) and REGIONS BANK (the “Lender”).

WITNESSETH:

WHEREAS, the Borrower and the Lender have entered into that certain Loan
Agreement dated as of December 15, 2010, (as amended, restated, supplemented or
otherwise modified from time to time in writing prior to the date hereof, the
“Loan Agreement”), for the purposes and consideration therein expressed;

WHEREAS, the Borrower and the Lender desire to increase the amount of the
“Revolving Credit Commitment” by $5,000,000 to $15,000,000 in the aggregate,
pursuant to, and in accordance with, Section 2.7 of the Loan Agreement (the
“Facility Increase”), subject to the terms and condition hereof; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.
Definitions and References

1.1Terms Defined in the Loan Agreement. Unless the context otherwise requires or
unless otherwise expressly defined herein, the terms defined in the Loan
Agreement shall have the same meanings whenever used in this Amendment.

ARTICLE II.
Amendment to Loan Agreement

2.1Increase in Revolving Credit Commitments.  

Subject to the covenants, terms and conditions set forth herein and in reliance
upon the representations and warranties set forth herein and in the documents
delivered in connection herewith, on the Effective Date (as defined below)
immediately after giving effect to this Amendment, the Lender acknowledges and
agrees that its Revolving Credit Commitment shall be increased by $5,000,000 to
$15,000,000 in the aggregate.  

 

2.2Amendments to Section 1.1. The definitions of “Revolving Credit Commitment”
set forth in Section 1.1 of the Loan Agreement is hereby amended and restated to
read in their entirety as follows:

“‘Revolving Credit Commitments’ means the obligation of the Lender to make
Revolving Credit Advances pursuant to Section 2.1 in an aggregate principal
amount at any time outstanding up to but not exceeding $15,000,000, subject,
however, to termination pursuant to Section 10.2 of this Agreement.”

 

--------------------------------------------------------------------------------

 

ARTICLE III.
Conditions Precedent

3.1Effective Date. The effectiveness of this Amendment (the date of such
effectiveness referred to herein as, the “Effective Date”) is subject to
satisfaction of the following conditions as determined by the Lender in its sole
discretion:

(a)Amendment. The Lender shall have received one or more counterparts of this
Amendment duly executed by the Borrower and each other Loan Party.

(b)Officer’s Certificate. The Lender shall have received a certificate of a duly
authorized officer of the Borrower, certifying (i) that attached copies of
Borrower’s Constituent Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of this Amendment is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; (iii) to the title,
name and signature of the Person authorized to sign this Amendment; (iv) that
the representations and warranties contained in Article IV are true and correct
both immediately before and immediately after giving effect to the Facility
Increase; (v) both immediately before and immediately after giving effect to the
Facility Increase, no Default will have occurred or be continuing; and (vi) both
immediately before and immediately after giving effect to the Facility Increase,
the Borrower will be in pro forma compliance with the financial covenants set
forth in Article IX of the Loan Agreement.

(c)Governmental Certificates. The Lender shall have received certificates of the
appropriate government officials of the state of organization of each Loan Party
and each jurisdiction in which each Loan Party is required to do business, as to
the existence and good standing of such Loan Party, each dated within ten (10)
days prior to the Effective Date;

(d)UCC Searches. The Lender shall have received results of Uniform Commercial
Code searches showing all financing statements and other documents or
instruments on file against each Loan Party in the office of the Secretary of
State of such Loan Party’s state of organization, such searches to be as of a
date no more than thirty (30) days prior to the date hereof;

(e)Insurance Matters. The Lender shall have received copies of insurance
certificates describing all insurance policies required by Section 7.5 of the
Loan Agreement;

(f)Representations and Warranties. All of the representations and warranties
contained in Article IV hereof shall be true and correct both immediately before
and immediately after giving effect to this Amendment;

(g)No Default, Material Adverse Effect. No Default or Material Adverse Effect
shall have occurred and be continuing, or would result from or after giving
effect to this Amendment;

(h)Financial Covenant Compliance.  Both immediately before and immediately after
giving effect to this Amendment, the Borrower will be in pro forma compliance
with the financial covenants set forth in Article IX of the Loan Agreement.

(i)Credit Approval. This Amendment shall have been approved by the appropriate
authorities at the Lender.

2

--------------------------------------------------------------------------------

 

ARTICLE IV.
Representations and Warranties

4.1Representations and Warranties.  In order to induce the Lender to enter into
this Amendment, the Borrower represents and warrants to the Lender as follows:

(a)The representations and warranties of the Loan Parties contained in the Loan
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the date hereof, except that (A) if a qualifier relating
to materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty is true and correct in all respects, and (B) to the
extent that such representations and warranties specifically refer to an earlier
date, they are true and correct in all material respects as of such earlier date
(except that if a qualifier relating to materiality, Material Adverse Effect or
a similar concept applies, such representation or warranty is true and correct
in all respects as of such earlier date).

(b)No Default or Event of Default has occurred and is continuing or will exist
after giving effect to this Amendment.

(c)Since December 31, 2014, no event, circumstance, or change has occurred that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect.

(d)The Borrower has the right, power and authority and has taken all necessary
limited liability company and other organizational action to authorize the
execution, delivery and performance of this Amendment and the transactions
contemplated hereby.

(e)This Amendment has been duly authorized by all necessary limited liability
company action or other organizational action and duly executed and delivered by
it, and constitutes its legal, valid and binding obligation, except as may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

ARTICLE V.
Miscellaneous

5.1Ratification of Loan Documents and Liens.  Except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Documents are
ratified and confirmed and shall continue in full force and effect.  The
Borrower and the Lender agree that the Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective
terms.  The Borrower further expressly acknowledges and agrees that the Lender
has a valid, non-avoidable, enforceable, and perfected security interest in and
lien against each item of collateral described in the Loan Documents and that
such security interest and lien secures the payment and the performance of all
obligations of the Borrower under the Loan Documents.

5.2Release.  The Borrower hereby waives and releases any and all current
existing claims, counterclaims, defenses, or set-offs of every kind and nature
which it has or might have against the Lender arising out of, pursuant to, or
pertaining in any way to the Loan Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing, or this
Amendment.  Neither the Borrower nor any other Loan Party may sue the Lender
based on any existing claim or assert any currently existing claims, defenses,
demands, actions, or liabilities against the Lender arising out of, pursuant to,
or pertaining in any way to the Loan Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing or this
Amendment.

3

--------------------------------------------------------------------------------

 

5.3Headings.  Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

5.4Fees and Expenses.  The Borrower shall pay on demand all costs and expenses
of the Lender in connection with the preparation, execution and delivery of this
Amendment and any other documents prepared in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Lender.

5.5Governing Law; Jurisdiction; Waiver of Jury Trial; Etc.  This AMENDMENT shall
be governed by and construed in accordance with the laws of the State of TEXAS,
and shall be further subject to the provisions of Sections 11.12 and 11.19 of
the Loan Agreement.

5.6Entire Agreement.  This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise except in writing in accordance with Section 11.10 of the Loan
Agreement.  In executing this Amendment, the Borrower warrants and represents
that the Borrower is not relying on any statement or representation other than
those in this Amendment and is relying upon its own judgment and advice of its
attorneys.

5.7Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

5.8Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
(subject to Section 11.8 of the Loan Agreement).

5.9Construction.  Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.

5.10Further Assurances.   The Borrower agrees to execute such other and further
documents and instruments as the Lender may request to implement the provisions
of this Amendment and to perfect and protect the liens and security interests
created by the Security Agreement and the other Loan Documents.

5.11Survival.  All representations, warranties, or covenants made in any Loan
Document or this Amendment, including, without limitation, any document
furnished in connection with this Amendment, shall survive the execution and
delivery of this Amendment and the Loan Documents, and no investigation by the
Lender or any closing shall affect the representations and warranties or the
right of the Lender to rely upon them.

4

--------------------------------------------------------------------------------

 

5.12Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf file) shall be
effective as delivery of a manually executed counterpart hereof.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
above written.

QUEST RESOURCE MANAGEMENT GROUP, LLC,
a Delaware limited liability company

By:

/s/ Laurie L. Latham

Name:

Laurie L. Latham

Title:

Chief Financial Officer




Signature Page to Eighth Amendment to Loan Agreement

--------------------------------------------------------------------------------

 

REGIONS BANK

By:

/s/ Meredith Worley

Name:

Meredith Worley

Title:

AVP

 

 

Signature Page to Eighth Amendment to Loan Agreement

--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT OF GUARANTORS

As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, each of the undersigned hereby consents to this
Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
such undersigned under the guaranty agreement executed by such undersigned in
connection with the Loan Agreement, or under any Loan Documents, agreements,
documents or instruments executed by such undersigned to create liens, security
interests or charges to secure any of the Obligations (as defined in the Loan
Agreement), all of which are in full force and effect.  Each of the undersigned
further represents and warrants to Lender that (a) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment (except to the extent that such representations and
warranties speak to a specific date), (b) such undersigned is in full compliance
with all covenants and agreements contained in each Loan Document to which such
undersigned is a party, and (c) no Default or Event of Default has occurred and
is continuing.  Each of the undersigned hereby releases Lender from any
liability for actions or omissions in connection with the Loan Documents
occurring prior to the date of this Amendment.  This Consent and Agreement of
Guarantors shall be binding upon such undersigned and its respective successors
and assigns and shall inure to the benefit of Lender and its respective
successors and assigns.

[Signature Page Follow]

 

 

--------------------------------------------------------------------------------

 

GUARANTORS:

QUEST RESOURCE HOLDING CORPORATION,
a Nevada corporation

By:

/s/ Laurie L. Latham

Name:

Laurie L. Latham

Title:

Chief Financial Officer

 

 

EARTH911, INC.,
a Delaware corporation

By:

/s/ Laurie L. Latham

Name:

Laurie L. Latham

Title:

Chief Financial Officer

 

 

 

Signature Page to Consent and Agreement of Guarantors to Eighth Amendment to
Loan Agreement